In a purported class action, inter alia, to recover damages for violation of the Telephone Consumer Protection Act (47 USC § 227), the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Barasch, J.), dated November 18, 2003, as granted that branch of the defendant’s motion which was pursuant to CPLR 3211 (a) (7) to dismiss the class action allegations of the complaint for failure to state a cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
For the reasons set forth in Rudgayzer & Gratt v Cape Canaveral Tour and Travel (22 AD3d 148 [2005] [decided herewith]), no class action may be maintained pursuant to CPLR 901 (b). Schmidt, J.P., Mastro, Rivera and Skelos, JJ., concur.